 138312 NLRB No. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See, e.g., Carroll Associates, 300 NLRB 698 (1990); CoastalProperty Services, 299 NLRB 106 (1990); Imperial House Con-dominiums, 279 NLRB 1225 (1986) (reaffirming the establishmentof a $500,000 jurisdictional amounts for residential condominiums
and cooperatives), affd. 831 F.2d 999 (11th Cir. 1987).2The Board has traditionally aggregated the gross revenues de-rived from all residential buildings managed by an employer in de-
termining whether the employer satisfies the Board's discretionary
standard. See, e.g., Mandel Management Co., 229 NLRB 1121(1977). In so finding, we have assumed that the Employer is a single
employer with respect to the operations included in its commerce
data.3The allegations in the petition and the attachments do not ex-pressly state that all of the $500,000 gross revenue is related to man-
agement of the buildings. However, we have nonetheless determined
that it would effectuate the policies of the Act to assert jurisdiction.
See 135-45 West Kingsbridge Avenue Assoc., 300 NLRB 946 (1990).4The Board's Advisory Opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
a representative of the petitioned-for unit under Sec. 9(c) of the Act.
See generally Sec. 101.4(e) of the Board's Rules and Regulations.In the Matter of Lemle & Wolff, Inc. Case AO±305September 16, 1993ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board Rules and Regulations,
on August 5, 1993, Lemle & Wolff, Inc. (Lemle) filed
a petition for an Advisory Opinion as to whether the
Board would assert jurisdiction over its operations. In
pertinent part, the petition alleges as follows:1. There is currently pending before the New YorkState Employment Relations Board (NYSERB) a peti-
tion filed by Service Employees International Union,
Local 32E, AFL±CIO (the Union) Case SE-58529,
seeking certification as representative of the single
building employee employed by Lemle at a 20-unit
residential apartment building located at 1316 Morris
Avenue, Bronx, New York.2. Lemle, a corporation engaged in real estate man-agement, is engaged in management of that building.3. During the past calendar year, Lemle had grossrevenues in excess of $500,000 annually from its sales
and performance of services. In addition, during that
same period, Lemle purchased more than $50,000
worth of materials or services directly from outside the
State of New York and its gross revenue from sales or
performance of services directly to customers outside
the State also exceeded $50,000.4. The above commerce information has been nei-ther admitted nor denied by the Union in the NYSERB
proceeding and the data have not been considered by
the NYSERB.5. There are no representation or unfair labor prac-tice proceedings concerning Lemle pending before the
Board.Having duly considered the matter, we find that theBoard would assert jurisdiction over Lemle. The Board
has established a $500,000 discretionary standard for
asserting jurisdiction over residential premises such as
apartments, condominiums, and cooperatives.1As theEmployer alleges that its total annual income exceeds
$500,000, assuming this income is from the manage-ment of building properties, it is clear that the Em-
ployer would satisfy the Board's discretionary stand-
ard.2Moreover, the Employer further alleges that itsannual out-of-state purchases of materials or services
exceeds $50,000 and that its gross revenues from the
sale or performance of services to customers located
outside the State also exceeds $50,000. Accordingly,
the Employer clearly satisfies the Board's nonretail
standard for asserting jurisdiction.3Based on the aboveallegations, the parties are advised that the Board
would assert jurisdiction over the Employer.4